United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3405
                                     ___________

Paula Johnson,                            *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Jerome J. Dobson; S. Sheldon              * Eastern District of Missouri.
Weinhaus,                                 *
                                          *      [UNPUBLISHED]
             Intervenors Below,           *
                                          *
Chrysler Corporation,                     *
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: September 28, 2000
                               Filed: October 4, 2000
                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      After Chrysler Corporation moved to compel the enforcement of a settlement
agreement that it alleged it had reached with appellant Paula Johnson, the district court1


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
held an evidentiary hearing at which Johnson, her attorneys, and Chrysler’s attorney
testified extensively. Crediting the attorneys’ testimony, the court concluded that a
valid settlement agreement had been authorized and reached, and enforced it. Johnson
appeals the resulting dismissal of her lawsuit against Chrysler, and we affirm.

       Upon a thorough review of the record before us, including the transcript of the
evidentiary hearing held below, we cannot say, in light of the district court’s credibility
determinations, that the court clearly erred in finding Johnson knowingly and
voluntarily authorized her counsel to settle her action according to the terms of the
settlement agreement at issue. See Mueller v. Guardian Life Ins. Co., 143 F.3d 414,
416 (8th Cir. 1998) (district court did not clearly err in finding plaintiff had given his
attorney express authority to settle case according to terms of employer’s counteroffer,
in light of district court’s credibility determinations, evidence supporting its findings,
and reasonable inferences drawn from evidence).

       Likewise, we conclude the district court did not clearly err in finding that, in
accordance with the authorization Johnson had given her attorneys, the parties entered
into a valid oral, global-settlement agreement on May 14, notwithstanding minor later-
resolved issues. See Link v. Wabash R.R., 370 U.S. 626, 633-34 (1962) (client bound
by acts of attorney); Gilbert v. Monsanto Co., 216 F.3d 695, 698, 700 (8th Cir. 2000)
(upholding oral settlement); Sheng v. Starkey Labs., Inc., 117 F.3d 1081, 1083 (8th Cir.
1997) (fact that parties left some details for counsel to work out during later
negotiations cannot be used to abrogate otherwise valid agreement); Worthy v.
McKesson Corp., 756 F.2d 1370, 1372 (8th Cir. 1985) (per curiam) (enforcing global
settlement). Further, we conclude the district court did not abuse its discretion in
denying Johnson’s motion to sanction the attorneys, because the court found they had
acted in good faith, see Miller v. Bittner, 985 F.2d 935, 938-39 (8th Cir. 1993); or in
refusing to reconsider its decision to enforce the settlement agreement and to dismiss
the case, see Sheng, 117 F.3d at 1083. We decline to address Johnson’s reply-brief
argument, which rests on evidence not in the record before the district court. See

                                            -2-
Mahaney v. Warren County, 206 F.3d 770, 772 n.2 (8th Cir. 2000) (per curiam) (claims
raised for first time in reply brief are generally not considered); Dakota Indus., Inc. v.
Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th Cir. 1993) (appellate court generally
cannot consider evidence not contained in record below).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-